NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted July 30, 2019*
                                Decided July 30, 2019

                                        Before

                        DAVID F. HAMILTON, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

No. 19-1096

BELINDA SMITH,                                 Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                               Eastern Division.

      v.                                       No. 1:16 C 7441

UNIVERSITY OF CHICAGO MEDICAL                  Marvin E. Aspen,
CENTER,                                        Judge.
     Defendant-Appellee.

                                      ORDER

       Belinda Smith, a former food-service worker at the University of Chicago
Medical Center, sued her previous employer under the Americans with Disabilities Act,
42 U.S.C. §§ 12112, 12203, for discrimination, retaliation, and a hostile work
environment. The district court entered summary judgment for the defendant because
Smith never identified her disability, nor did she notify her supervisors of any
disability; in fact, she testified at her deposition that she was not disabled. Smith

      * We have agreed to decide this case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 19-1096                                                                        Page 2

appeals, but her brief does not meaningfully engage with the district court’s reasoning,
so we dismiss the case.

        At the summary-judgment stage, Smith did not propose any facts, submit
evidence, or respond to the Medical Center’s statement of proposed facts, as required
by Northern District of Illinois Local Rule 56.1. We therefore recount the undisputed
facts as they were presented by the Medical Center, still viewing them in the light most
favorable to Smith. See Flint v. City of Belvidere, 791 F.3d 764, 766–67 (7th Cir. 2015).

       In September 2014, Smith gave birth to a daughter and took a six-week leave
from work. When she returned to the Medical Center’s kitchen, her workplace
performance—which already had been below par—gradually declined. Throughout
2014 and 2015, Smith received warnings from her supervisors about her “unsatisfactory
work performance” and failure to comply with workplace procedures. Incidents often
started when Smith disagreed with a co-worker or supervisor and ended with Smith
yelling at or threatening that person. Smith also did not complete her duties on time
and violated workplace rules, such as taking breaks without notifying a supervisor and
maintaining her workstation in an unacceptable condition. After counseling from her
supervisors, formal warnings, and a suspension, Smith was suspended again and
ultimately fired. Her termination letter refers to multiple policy violations including
threats of physical violence.

        Smith timely filed a Charge of Discrimination with the Equal Employment
Opportunity Commission and, after receiving her right-to-sue letter, filed this suit. In
both filings, she alleges “disability” discrimination, but she never identifies her
purported disability. She claims that she was fired and lost custody of her newborn
daughter “to support the University of Chicago Medical Center’s doctors’
misdiagnosis.” After discovery, the Medical Center moved for summary judgment. The
district court granted the motion because there was no evidence of a disability.

        On appeal, Smith makes clear that, as she said in her deposition, her grievance
against the Medical Center has “nothing to do with” her employment there: it is about
her daughter. She asserts that, after she gave birth in September 2014 at the Medical
Center, a doctor allegedly “lied in [her] medical records.” Smith never identifies the
“lie” (or the “misdiagnosis,” which we understand to be the same), but it was a severe
enough accusation to prompt the Department of Children and Family Services to take
Smith’s daughter into custody shortly after her birth. Smith’s parental rights were
terminated, but, for years, she has visited her daughter and tried to get custody of her.
No. 19-1096                                                                         Page 3



        Unfortunately, Smith’s story has little to do with disability discrimination—the
claim she brought to the EEOC and the district court. Smith is proceeding pro se, so we
liberally construe her filings. See Parker v. Four Seasons Hotels, Ltd., 845 F.3d 807, 811
(7th Cir. 2017). But we cannot entertain new facts or a new theory of relief on appeal.
See D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 800 (7th Cir. 2015). Thus, Smith’s
arguments related to her daughter exceed the bounds of this case.

        Smith also asserts that the Medical Center retaliated against her by sending her a
bill for over $144,000 in late 2014 and by referring her to the Department of Children
and Family Services because she failed to pay a $75 insurance bill. But these arguments,
though possibly relevant to a claim under the ADA, are undeveloped and unsupported
by record evidence. Federal Rule of Appellate Procedure 28(a)(8)(A) requires an
appellant’s brief to contain “contentions and the reasons for them, with citations to the
authorities and parts of the record on which [he] relies.” Accord Klein v. O’Brien,
884 F.3d 754, 757 (7th Cir. 2018); Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001).
Because Smith has not complied with those requirements, she has given us no basis for
questioning the district court’s decision.

                                                                              DISMISSED